DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is an initial office action in response to communication(s) filed on September 20, 2019.
Claims 1-10 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 20, 2019 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non- structural term having no specific structural meaning) for performing the claimed function;
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for’) or another linking word or phrase, such as “configured to” or “so that’; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “an authentication unit”, “a first communication interface”, “a second communication interface”, “an image forming unit”, and “a managing unit” of claim 1 (and similarly for the “means” recited in claim 10, and the steps recited in claim 9); “a fee calculating unit” of claim 6; “a presentation unit” of claim 7; and “an approval unit” of claim 8. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. These limitations as mentioned above are covered by the structure(s) from the original disclosure as following:
“an authentication unit” (see para. 32, fig. 2, the authenticating information acquiring unit 107), “a first communication interface” (see para. 29, in fig. 2, the wired network interface unit 104), “a second communication interface” (see para. 30, in fig. 2, the wireless communication module 105), “an image forming unit” (see para. 26, in fig. 2, the image output device 101), and “a managing unit” (see para. 43, and in fig. 3, disclose the information management unit 117) of claim 1 (and similarly for the “means” recited in claim 10, and the steps recited in claim 9); 
“a fee calculating unit” (see para. 44, and in fig. 3, disclose the process control unit 118) of claim 6; 
“a presentation unit” (see para 46, and in fig. 2, disclose the UI unit 103 to present the calculated fee to be charged) of claim 7; 
“an approval unit” (see para. 38, and in fig. 3, disclose the UI control unit 112, for accepting an operation of approval for the presented fee) of claim 8. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dohi et al. (U.S. Pub. No. 2015/0205551 A1, hereinafter as “Dohi”).
With regard to claim 1, the claim is drawn to an image processing apparatus (see Dohi, i.e. in Fig. 1, disclose the image forming apparatus 100) comprising: 
an authenticating unit that authenticates a user (see Dohi, i.e. in Fig. 1, disclose the authentication device (NFC) 113, and in para. 39, discloses that “…The authentication device 113 is used for user authentication by communicating with an IC card or a portable terminal that has an NFC (Near Field Communication) function with NFC”); 
a first communication interface for communication with an external apparatus (See Dohi, i.e. in Fig. 1, disclose the external I/F (LanC/USBC) 109, and in para. 44, disclose that “[0044] The external interface 109 includes a LAN controller (LANC)…”); 
a second communication interface that differs from the first communication interface and that can connect to an external apparatus if a predetermined requirement for operation is satisfied (See Dohi, i.e. in Fig. 1, disclose the external I/F (Wi-FiC) 109, and in para. 44, disclose that “ the external interface 109” includes a Wi-Fi controller (Wi-FiC)”); 
an image forming unit that forms an image on a medium in accordance with an execution instruction received from an external apparatus via the first communication interface or the second communication interface (see Dohi, i.e. in Fig. 1, disclose the printer 112, and in para. 39, discloses that “[0039] The printer 112 prints an image shown by image data to a recording media, such as a paper sheet. The authentication device 113 is used for user authentication by communicating with an IC card or a portable terminal that has an NFC (Near Field Communication) function with NFC”); and 
a managing unit that handles one kind of process performed by the image forming unit separately from the other kind of process performed by the image forming unit (see Dohi, i.e. in fig.1, disclose the CPU 101, and in para. 41, discloses that “[0041] The CPU 101 controls the entire image forming apparatus 100 by controlling the control unit 120. The HDD 102 stores various programs and various data such as image data. The ROM 103 stores various programs, such as a boot program, and various data, such as a setting value”), 
the one kind of process being performed by the image forming unit in accordance with an execution instruction received from an external apparatus via the second communication interface (see Dohi, i.e. in para. 46-49, discloses that “[0049] The Wi-Fi control module 203 controls a Wi-Fi controller of the external interface 109 and receives job information from a client PC or a server via a wireless network”), 
the execution instruction being received after a predetermined requirement for use is satisfied, and that manages, for the one kind of process, information relating to a user authentication result obtained by the authenticating unit and information relating to a process performed in accordance with the execution instruction (see Dohi, i.e. in Fig. 5A-FC and in para. 89-98, disclose that “[0090] FIG. 5A is a view showing a login screen 1001 at the time of using an IC card. [0091] The login screen 1001 shows an operation method for a user who holds up an IC card over the authentication device 113, and shows that a completion sound that informs a user of completion of reading sounds when the authentication device 113 reads IC card information…”; in para. 39, discloses that “…The authentication device 113 is used for user authentication by communicating with an IC card or a portable terminal that has an NFC (Near Field Communication) function with NFC”, and further in fig. 10, step S502 and etc.). 
With regard to claim 2, the claim is drawn to the image processing apparatus according to claim 1, wherein the second common interface can connect to an external apparatus when a requirement for operation is satisfied, the requirement for operation being that a user is authenticated by the authenticating unit (see Dohi, i.e. in Fig. 10, steps S502, S512-S513 and etc., also in para. 134-144, disclose that “.. [0136] As a result of the determination in the step S502, when the relating user information that coincides with the user ID exists (YES in the step S502), the charging flag of the job information 600 is set to "YES" (step S503).[0137] Next, it is determined whether the job data aims to execute a print job (step S506) by analyzing the job ticket or the job data (step S505)…”).
With regard to claim 3, the claim is drawn to the image processing apparatus according to claim 2, wherein the managing unit manages information relating to a process performed by the image forming unit in accordance with an execution instruction received via the second communication interface, the execution instruction being received after a requirement for use is satisfied, the requirement for use being that an operation is performed on a predetermined specific operation unit (see Dohi, i.e. in Fig. 5A-5B, illustrate that the user ID and password are inputted and checked before further execution, and further in para. 89-95, disclose that “[0089] FIG. 5A, FIG. 5B, and FIG. 5C are views showing screen examples displayed on the panel 110. [0090] FIG. 5A is a view showing a login screen 1001 at the time of using an IC card. [0091] The login screen 1001 shows an operation method for a user who holds up an IC card over the authentication device 113, and shows that a completion sound that informs a user of completion of reading sounds when the authentication device 113 reads IC card information. [0092] FIG. 5B is a view showing a general login screen 1002 through which a user ID and a password are inputted. [0093] When a user depresses a "USER ID" button 1007 in the login screen 1002, a keyboard screen (not shown) is displayed. The user can input a user ID by using the keyboard screen. [0094] When the user depresses a "PASSWORD" button 1004 in the login screen 1002, the keyboard screen is displayed. The user can input a password by using the keyboard screen. [0095] When the user depresses a "LOGIN" button 1005 after inputting the user ID and the password, an authentication process is executed. Since a user ID and a password are not inputted in the example shown in FIG. 5B, the "LOGIN" button 1005 is grayed out. However, when a user ID and a password have been inputted, the "LOGIN" button 1005 is normally displayed without graying out”). 
With regard to claim 4, the claim is drawn to the image processing apparatus according to claim 2, wherein the managing unit manages information relating to a process performed by the image forming unit in accordance with an execution instruction received via the second communication interface, the execution instruction being received after a requirement for use is satisfied, the requirement for use being that an external apparatus having no identifying information that is registered in advance is connected via the second communication interface (see Dohi, i.e. in fig. 10, step S502, and in para. 135, discloses that “[0135] Next, it is determined whether the relating user information that coincides with the user ID among all the relating user information exists in the user information table 800 (step S502). This step S502 corresponds to the determination unit that determines whether the job information 600 allows charging”, and further in para. 140-142, disclose that “[0140] The description returns to the process in the step S502. As a result of the determination in the step S502, when the relating user information that coincides with the user ID does not exist (NO in the step S502), it is determined whether a setting to store the job data in the image forming apparatus 100 is available (step S510). [0141] As a result of the determination in the step S510, when the setting to store the job data is available (YES in the step S510), the charging flag of the job information 600 is set to "NO" (step S504), and the process proceeds to the above-mentioned step S505.”). 
With regard to claim 5, the claim is drawn to the image processing apparatus according to claim 2, wherein the managing unit manages information relating to a process performed by the image forming unit in accordance with an execution instruction received via the second communication interface, the execution instruction being received after a requirement for use satisfied, the requirement for use being that a user is authenticated by the authenticating unit (see Dohi, i.e. Fig. 5B-5C and in para. 92-98, disclose the teachings of execution of functions after the username and password requirements are inputted and “satisfied”; also, in fig. 10, step S502 and etc. for additional details). 
With regard to claim 6, the claim is drawn to the image processing apparatus according to claim 1 further comprising: a fee calculating unit that calculates a fee charged for a process performed by the image forming unit in accordance with an execution instruction received from an external apparatus via the second communication interface, the execution instruction being received after the requirement for use is satisfied (see Dohi, i.e. in para. 190-191, discloses that “[0190] When a user holds up the IC card 1500 over the authentication device 113, the CPU 101 reads the user ID, the protocol information IDs, and the accounts in the IC card 1500 through the card interface 108. [0191] Then, a fee for a job executed after login is charged to the user indicated by the read user ID. Moreover, the CPU 101 stores the user ID, the protocol information IDs, and the accounts to the RAM 104, and updates the charging information on the basis of the charging information for each protocol information ID shown in FIG. 14”). 
With regard to claim 7, the claim is drawn to the image processing apparatus according to claim 6 further comprising: a presentation unit that presents an amount of money calculated by the fee calculating unit (see Dohi, i.e. in para. 191, disclose that “[0191] Then, a fee for a job executed after login is charged to the user indicated by the read user ID. Moreover, the CPU 101 stores the user ID, the protocol information IDs, and the accounts to the RAM 104, and updates the charging information on the basis of the charging information for each protocol information ID shown in FIG. 14”; and further in para. 111, 118 and etc., disclose that “[0111] This charging destination confirmation window 1200 is displayed when the user depresses the "PRINT" button 1104 in the standby job list screen 1100 in FIG. 6C”, and “[0118] The user information is shown by hyphens in the detailed information display screen 1300 in FIG. 7C. This shows that a user who should be charged is undecided. When the user who should be charged has decided, the user information is displayed on this column.”). 
With regard to claim 8, the claim is drawn to the image processing apparatus according to claim 7 further comprising: 
an approval unit that accepts an operation of approval by a user after the amount of money is presented by the presentation unit (see Dohi, i.e. illustration in Fig. 7A for example), 
wherein, after the operation of approval is accepted by the approval unit, the image forming unit performs a process in accordance with an execution instruction received from an external apparatus via the second communication interface, the execution instruction being received after the requirement for use is satisfied (see Dohi, i.e. in Fig. 17, steps S1110-S1111, and in para. 211-214, disclose that “[0211] On the other hand, as a result of the determination in the step S1107, when another standby job exists (YES in the step S1107), the standby job list screen 1100 shown in FIG. 6A or FIG. 6B is displayed to make a user select a standby job (step S1108). Accordingly, a tick is displayed on the standby job selected as shown in FIG. 6C. When the user depresses the "PRINT" button 1104 on this screen, the charging destination confirmation window 1200 shown in FIG. 7A is displayed (step S1110). [0212] It is determined whether the user selected "YES" in this charging destination confirmation window 1200 (step S1111). [0213] As a result of the determination in the step S1111, when "YES" was not selected by the user (NO in the step S1111), a screen (not shown) showing that printing is impossible without charging is displayed on the panel 110 (step S1117), and this process finishes. [0214] On the other hand, as a result of the determination in the step S1111, when "YES" was selected by the user (YES in the step S1111), a relating-user-information update control process (second version) is executed (step S1114).)
With regard to claim 9, the claim is drawn to a non-transitory computer readable medium staring a program causing a computer to execute a process for image processing, the computer including a first communication interface for communication with an external apparatus and a second communication interface and being a controller that controls an image processing apparatus, the process comprising: authenticating a user;  controlling and enabling the second communication interface to connect to an external apparatus if a predetermined requirement for operation is satisfied; and handling one kind of process separately from the other kind of process, the one kind of process being performed in accordance with an execution instruction received from an external apparatus via the second communication interface, the execution instruction being received after a predetermined requirement for use is satisfied, and managing, for the one kind of process, information relating to a user authentication result and information relating to a process performed in accordance with the execution instruction (instant claim is similarly rejected for at least the rationales set for in discussion of claim 1 above, also incorporated by reference herein; in addition, in Dohi, i.e. in para. 253, discloses that “[0253] Embodiment(s) of the present invention can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions (e.g., one or more programs) recorded on a storage medium (which may also be referred to more fully as a `non-transitory computer-readable storage medium`) to perform the functions of one or more of the above-described embodiment(s) and/or that includes one or more circuits (e.g., application specific integrated circuit (ASIC)) for performing the functions of one or more of the above-described embodiment(s), and by a method performed by the computer of the system or apparatus by, for example, reading out and executing the computer executable instructions from the storage medium to perform the functions of one or more of the above-described embodiment(s) and/or controlling the one or more circuits to perform the functions of one or more of the above-described embodiment(s). The computer may comprise one or more processors (e.g., central processing unit (CPU), micro processing unit (MPU)) and may include a network of separate computers or separate processors to read out and execute the computer executable instructions. The computer executable instructions may be provided to the computer, for example, from a network or the storage medium. The storage medium may include, for example, one or more of a hard disk, a random-access memory (RAM), a read only memory (ROM), a storage of distributed computing systems, an optical disk (such as a compact disc (CD), digital versatile disc (DVD), or Blu-ray Disc (BD).TM.), a flash memory device, a memory card, and the like”).  
With regard to claim 10, the claim is drawn to an image processing apparatus comprising (see Dohi, i.e. in Fig. 1, disclose the image forming apparatus 100) comprising:
means for authenticating a user (see Dohi, i.e. in Fig. 1, disclose the authentication device (NFC) 113, and in para. 39, discloses that “…The authentication device 113 is used for user authentication by communicating with an IC card or a portable terminal that has an NFC (Near Field Communication) function with NFC”);
means for communicating with an external apparatus by a first method (See Dohi, i.e. in Fig. 1, disclose the external I/F (LanC/USBC) 109, and in para. 44, disclose that “[0044] The external interface 109 includes a LAN controller (LANC)…”);
means for enabling connection to an external apparatus by a second method that differs from the first method if a predetermined requirement for operation is satisfied (See Dohi, i.e. in Fig. 1, disclose the external I/F (Wi-FiC) 109, and in para. 44, disclose that “ the external interface 109” includes a Wi-Fi controller (Wi-FiC)”);
means for forming an image on a medium in accordance with an execution instruction received from an external apparatus by the first method or the second method (see Dohi, i.e. in Fig. 1, disclose the printer 112, and in para. 39, discloses that “[0039] The printer 112 prints an image shown by image data to a recording media, such as a paper sheet. The authentication device 113 is used for user authentication by communicating with an IC card or a portable terminal that has an NFC (Near Field Communication) function with NFC”); and
means for handling one kind of image forming process separately from the other kind of image forming process (see Dohi, i.e. in fig.1, disclose the CPU 101, and in para. 41, discloses that “[0041] The CPU 101 controls the entire image forming apparatus 100 by controlling the control unit 120. The HDD 102 stores various programs and various data such as image data. The ROM 103 stores various programs, such as a boot program, and various data, such as a setting value”), the one kind of image forming process being performed in accordance with an execution instruction received from an external apparatus by the second method (see Dohi, i.e. in para. 46-49, discloses that “[0049] The Wi-Fi control module 203 controls a Wi-Fi controller of the external interface 109 and receives job information from a client PC or a server via a wireless network”), the execution instruction being received after a predetermined requirement for use is satisfied, and managing, for the one kind of image forming process , information relating to an obtained user authentication result and information relating to a process performed in accordance with the execution instruction (see Dohi, i.e. in Fig. 5A-FC and in para. 89-98, disclose that “[0090] FIG. 5A is a view showing a login screen 1001 at the time of using an IC card. [0091] The login screen 1001 shows an operation method for a user who holds up an IC card over the authentication device 113, and shows that a completion sound that informs a user of completion of reading sounds when the authentication device 113 reads IC card information…”; in para. 39, discloses that “…The authentication device 113 is used for user authentication by communicating with an IC card or a portable terminal that has an NFC (Near Field Communication) function with NFC”, and further in fig. 10, step S502 and etc.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yano (U.S. Pat/Pub No. 2018/0234585 A1) disclose an invention relates to an authentication method and a recording medium in which one or more of the disadvantages of the related art are reduced (see para. 4 and etc.).
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY X ZHENG/Primary Examiner, Art Unit 2675